Citation Nr: 1715446	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart condition, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in June 2013.  A transcript of this proceeding is associated with the claims file.  As set forth in a letter from the Board that was sent to both the Veteran and his representative on April 1, 2016, the Veterans Law Judge who conducted the hearing is not available to participate in a decision on your appeal.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The April 2016 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  In May 2016, the Board received a written response from the Veteran indicating that he did not wish to appear for another Board hearing and that he requested the Board to consider his case based on the evidence of record.  As such, a new hearing is not required prior to considering the instant appeal.  
These matters were previously before the Board in April 2014, when they were remanded for additional development.  The requested actions have been taken, and the case has since returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, a heart condition, hypertension, and diabetes mellitus, type II.  Before reaching a decision on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to the claims for service connection for a heart condition, hypertension, and diabetes mellitus, the Veteran's June 2014 VA examination report indicates that the Veteran's only source of income is Social Security Disability benefits.  The Veteran suggested that he receives Social Security Disability benefits due to diabetes, hypertension, and a heart attack.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile).  Because the record indicates that the Veteran receives Social Security Disability benefits for his claimed diabetes, hypertension, and heart condition, there may be outstanding federal records that are relevant to the Veteran's claims.  A remand is therefore necessary to obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

Based on a review of the record, such as examination reports dated in June 2011 and June 2014, and various VA treatment records, the Veteran's claimed acquired psychiatric disorder might be related to his claimed heart condition; as such, it is inextricably intertwined with his claim for service connection for a heart condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's acquired psychiatric disorder claim until his heart condition claim is addressed.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of medical treatment from VA or private health care providers that pertain to his claims, to include any relevant VA treatment records dated from March 2014 to the present.

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the September 2014 Supplemental Statement of the Case.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

